DETAILED REISSUE ACTION
This is a non-broadening reissue application. Since the application has an effective filing date of 15 March 2013, which is prior to 16 March 2013, this reissue examination is taking place under the pre-AIA  first to invent provisions; Since the application has an actual filing date of 05 February 2020, which is on or after 16 September 2012, all references to 35 USC §251 and 37 CFR §§1.172, 1.175, and 3.73 are to the current provisions.

Any reference cited/applied in this reissue application will be listed on a PTO-892 form attached to this action. The applicant is reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless applicant desires the information to be printed on a patent issuing from this reissue application. Should applicant wish to ensure that all the references which were cited in the original patent are considered and cited in the reissue application, an information disclosure statement (IDS) in compliance with 37 CFR §§1.97 and 1.98 should be filed in the reissue application. See also MPEP §609.

Oath/Declaration
The Reissue Oath/Declaration, filed on 05 February 2020, is objected to as it is defective.
While applicant has checked the box on the Reissue Application Declaration By The Inventor form indicating:
“I believe the original patent to be wholly or partly inoperative or invalid for the reasons described below…by reason of the patentee claiming more or less than he had the right to claim in the patent.”
there is no definitive statement as to whether the error was that they had claimed more, or less, than they had the right to claim. See MPEP §1414 I.
Further, MPEP §1414 II (C) recites, emphasis added:
It is not sufficient for an oath/declaration to merely state "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure." Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.

While identifying that the error is within the scope of at least claim 1, applicant has not specifically identified the error, nor the specific claim language wherein lies the error, as required. See 37 CFR §1.175 and MPEP §1414.

Claims 1-19 and 21-44 are rejected as being based upon a defective reissue declaration under 35 USC §251.
The reissue oath/declaration filed with this application is defective as detailed in (1) above.

Claims Free of the Prior Art
Claims 1-19 and 20-44, while rejected as detailed above, are free of the prior art.
The following is a statement of reasons for the indication of allowable subject matter: Based on the amendment to the reissue claims, Japanese Patent Publication JP2010065086 (MAKOTO), as its English translation (pp.11-36) submitted by applicant, is the closest prior art made of record. MAKOTO fails to teach or fairly suggest the coating encapsulating the metal particles to comprise an organic polymer comprising a urea-aldehyde polymer resin, an alkyl- or aryl-substituted derivative of a urea-aldehyde polymer resin, or a condensation product of urea with an aldehyde.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR §1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent 9,163,153 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR §1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Kugel whose telephone number is (571)272-1460. The examiner works a flexible schedule, but can normally be reached on Monday - Thursday 0700 to 1700 and alternating Friday mornings, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached at (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy J. Kugel/
Patent Reexamination Specialist, CRU 3991

Conferees:

/Dwayne C. Jones/
Patent Reexamination Specialist, CRU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991